Citation Nr: 0926540	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.  

2.  Entitlement to service connection for a left foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1941 to December 
1945 and from April 1951 to November 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In an August 2007 rating decision, the Veteran was assigned a 
30 percent rating for his service-connected right knee 
disorder effective April 1, 2008, following the expiration of 
a 100 percent rating.  In February 2008, he submitted a 
notice of disagreement specifically requesting that he be 
assigned a 60 percent rating for his right knee.  In July 
2008, the RO awarded the 60 percent rating for the service-
connected right knee disorder effective April 1, 2008, as had 
been requested by the Veteran.  As the claim has been granted 
in full, it is not on appeal before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran claims that he injured his left foot and hands 
during service in 1944 when he jumped out of a truck and 
slipped and fell.  His service treatment records show that in 
November 1957, he gave a history of a prior injury.  
Specifically, he stated that he had chipped his left ankle.  
After service, an x-ray of the left ankle in April 1996 
showed marked narrowing of the joint space at the first 
metatarsal phalangeal joint and a calcaneal spur.  The 
Veteran has also been diagnosed as having osteoarthritis of 
his hands.  He has stated that arthritis was evident in his 
hands and foot just a few years after service and had 
progressively gotten worse over the years.

The Veteran was afforded a VA examination in January 2007.  
The examiner stated that the osteoarthritis of the Veteran's 
hands and left foot was less likely as not consistent with 
the type of injury the Veteran claimed to have endured.  
However, the examiner stated that review of the claims folder 
did not show evidence of the injury claimed by the Veteran 
and that the lapse of time between the injury and the 
Veteran's current complaints was significantly long.  As the 
examiner failed to acknowledge the service treatment record 
showing a history of a chipped left ankle and the Veteran's 
complaints of continuity of symptomatology, remand for an 
addendum is required.

Also, the Veteran should be asked to identify all medical 
care providers that treated him for his left foot and hands 
from 1957 to 1996, and records of that treatment should be 
obtained.

Finally, subsequent to the issuance of the March 2007 
statement of the case, additional VA outpatient treatment 
records.  These records contain references to the Veteran's 
left foot and hands.  Subsequent to the receipt of this 
evidence, the RO did not issue a supplemental statement of 
the case as required under 38 C.F.R. §§ 19.31 and 19.37 
(2008).  While the RO issued a determination that issuing a 
supplemental statement of the case was not necessary because 
the evidence was not pertinent to the claims, as the evidence 
includes references to the issues on appeal, the Board 
considers those records pertinent to the appeal, and they 
should be addressed in a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all 
medical care providers that treated him 
for his left foot and hands from 1957 to 
1996, and make arrangements to obtain 
those records. 

2.  Thereafter, return the claims folder 
to the January 2007 VA examiner.  If 
that examiner is not available, then 
another examiner should be asked to 
review the claims folder.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any currently 
diagnosed left foot and bilateral hand 
disorder had its onset during active 
service or is related to the Veteran's 
in-service injury when he jumped out of 
a truck and slipped and fell.  In 
providing this opinion, the examiner 
should acknowledge the service treatment 
record showing a history of a chipped 
left ankle and the Veteran's complaints 
of continuity of symptomatology since 
service.

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

